Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 16-19 in the reply filed on 01/15/2021 is acknowledged.
Claims 7-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2005/0167012 A1) in view of Huang (CN 106381421 A).
Regarding Claim 1, Lin et al. discloses an aluminum alloy comprising 7-8.5 wt% silicon, less than 0.15 wt% copper, less than 0.15 wt% iron, 0.3 to 0.7 wt% manganese, 0.1 to 0.3 wt% magnesium, less than 0.15 wt% titanium, less than 0.025 wt% strontium, and a balance of aluminum, incidental elements, and impurities (paras 0079-0087); the aluminum alloy being cast (para 0042).
Lin et al. does not disclose a coating applied to the aluminum alloy.
Huang discloses a cast aluminum alloy (abstract) for use as an automotive component (pg 1, para 4-5) which has a coating of primer and paint (pg 2, para 13). The coatings provide a strong protective and decorative effect (pg 2, para 16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al. to 
Regarding Claims 3 and 19, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Lin et al. further discloses plates made according to the disclosed composition having elongations greater than 15% in the as-cast condition (before heat treatment) (para 0042, lines 1-6).
Regarding Claim 4, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Huang further discloses the primer coating is epoxy (pg 2, para 14) which is a strong adhesive force between the cast aluminum alloy and the protective paint (pg 2, para 16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al. to further incorporate the teachings of Huang and produce a cast aluminum alloy as claimed, wherein the primer coating includes an epoxy. Doing so would produce a cast aluminum alloy with a strong adhesive force between the cast aluminum alloy and the protective paint.
Regarding Claim 5, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Lin et al. further discloses the aluminum alloy forms a structural component for an automotive vehicle (title).
Regarding Claim 6, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 5 above. While Lin et al. in view of Huang et al. disclose that aluminum alloys are used in automotive components (Lin – title; Huang – pg 1, paras 4-5), there is no explicit disclosure of the specific automotive components claimed. However, Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lin et al. in view of Huang disclose aluminum alloy as presently claimed, it is clear that the aluminum alloy would be 
Regarding Claim 16, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Huang further discloses the primer coating comprises a curing agent for curing (pg 2, para 14). Although there is no disclose in Lin et al. in view of Huang of yield strength, ultimate tensile strength, or elongation percentage as claimed, given that Lin et al. in view of Huang disclose a cast, coated, and cured aluminum alloy as presently claimed, including alloy composition and coating identical to that presently claimed, it is clear that the aluminum alloy of Lin et al. in view of Huang would inherently possess yield strength, ultimate tensile strength, or elongation percentage identical to that presently claimed.
Regarding Claims 17 and 18, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above. Although there is no disclose in Lin et al. in view of Huang of the aluminum alloy having no change in mechanical properties after exposure to heat as claimed, given that Lin et al. in view of Huang disclose a cast and coated aluminum alloy as presently claimed, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Huang as applied to claim 1 above, and further in view of Harrison et al. (US 2017/0044650 A1).
Regarding Claim 2, Lin et al. in view of Huang discloses all of the limitations of the present invention according to Claim 1 above, but does not disclose the cast aluminum alloy includes at least one rivet.
Harrison et al. discloses that the use of rivets is a well-known method for joining metal sheets, such as aluminum alloys for automotive vehicles, when the metal sheets have high “joinability” (paras 0002-0003) which is bendability (para 0035, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin et al in view of Huang to incorporate the teachings of Harrison et al. and produce an aluminum alloy as claimed, wherein the cast aluminum alloy, which according to Lin et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787